Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-23 have been cancelled.

Claims 24 now reads:

An airless adhesive spray gun system comprising: an airless adhesive spray gun configured to spray only one component comprising: a handle; a trigger attached to the handle, the trigger controlling the position of an actuating needle, the needle movable between a closed position and an open position; a nozzle internal component connected to the handle comprising an interior, an inlet end attached to the airless adhesive spray gun, and an outlet end, an orifice at the outlet end, and a needle seat configured to sealingly receive the actuating needle when the needle is in the closed position, the needle passing through the nozzle internal component interior, exposing the orifice when in the open position; a nozzle, the nozzle having a second orifice aligned with the orifice of the nozzle internal component, the nozzle attached to the nozzle internal component; and the nozzle internal component consisting of a single inlet port in communication with the second orifice of the nozzle, and consisting of a single outlet at the orifice, the single inlet port and orifice being the only inlet or outlet to the nozzle interior portion; a quantity of adhesive connected to the airless adhesive spray gun by a connector port formed into to the handle, a flow path passing through the spray gun handle, and into and through the inlet port, the quantity of adhesive being a water-based adhesive, a pressurizing structure providing the quantity of adhesive to the airless adhesive spray gun under a pressure of less than 150 psi;  2wherein only the single inlet port provides fluid communication to the nozzle interior, orifice, and nozzle second orifice, the nozzle configured to atomize a quantity of adhesive as it passes through the orifice when the adhesive is provided to the airless adhesive spray gun at the pressure of under 150 psi; wherein the nozzle second orifice has an outer size of approximately 0.28 mm to 5.16 mm; wherein the quantity of adhesive is a water-based adhesive having a polychloroprene base; and wherein the water-based adhesive having a polychloroprene base does not contain polymeric microspheres.

Claims 25 now reads:

An airless adhesive spray gun system comprising: an airless adhesive spray gun configured to spray only one component comprising: a handle; a trigger attached to the handle, the trigger controlling the position of an actuating needle, the needle movable between a closed position and an open position; a nozzle internal component connected to the handle comprising an interior, an inlet end attached to the airless adhesive spray gun, and an outlet end, an orifice at the outlet end, to sealingly receive the actuating needle when the needle is in the closed position, the needle passing through the nozzle internal component interior, exposing the orifice when in the open position; a nozzle, the nozzle having a second orifice aligned with the orifice of the nozzle internal component the nozzle attached to the nozzle internal component by a retaining nut; and the airless adhesive spray gun consisting of a single inlet port, the single inlet port and orifice being the only sources of fluid communication to the interior of the nozzle internal component;  4wherein the needle seat is a metallic seat, and wherein the needle is a metallic needle; and wherein the nozzle second orifice has an outer size of approximately 0.28 mm to 5.16 mm; a quantity of adhesive connected to the airless adhesive spray gun by a connector port formed into to the handle, a flow path passing through the spray gun handle, and into and through the inlet port, the quantity of adhesive being a water-based adhesive, a pressurizing structure providing the quantity of adhesive to the airless adhesive spray gun under a pressure of approximately 20-40 psi; wherein the adhesive inlet port provides fluid communication to each of the plurality of nozzle interior portions, each of the plurality of nozzles configured to atomize a quantity of adhesive as it passes through the orifice when the adhesive is provided to the airless adhesive spray gun at the pressure of approximately 20-40 psi; and wherein the water-based adhesive having a polychloroprene base does not contain polymeric microspheres.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/4/2021